In an action, inter alia, to compel the defendant to account for all income received from the rental of the former marital residence of the parties, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Murphy, J.), dated January 16, 1985, as directed an accounting of the net rental income rather than the gross rental income.
Order affirmed, insofar as appealed from, with costs.
Under the circumstances of this case, plaintiff is entitled to an accounting for the net rental income from the property. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.